Per Cur.

In the two instances cited, the court were justified by the early usage, which prevailed in Cumberland county, in receiving evidence of surveys made by a deputy, without warrants. It certainly relaxed the general rule to a considerable degree; and we do not feel ourselves disposed to go one jot beyond what our predecessors have done. The evidence proposed, is replete with incalculable evils to the community. No man could depend on the goodness of the title to his land ; every thing would be set afloat, and a torrent of perjury overwhelm the country. As a proof whereof in the present instance, we feel it our duty to assert, that when the witness offers to swear, that he heard colonel Armstrong say, he would soon take out the warrant, though the money he had received had been burnt in his house, his story is wholly incredible ; because we well know, that whqre^p^had,,^ received his fees, and had made a survey, the i^jpt^^fcjffereSrv^ré' *101burnt in his office before making a return, he uniformly demanded a compensation for making a new survey. But it is not on this ground, that we overrule the evidence.
Messrs. Duncan and S. Riddle, pro quer.
Messrs. Watts and Brown, pro def.
Verdict for the defendant.